Name: Commission Regulation (EC) No 259/2001 of 7 February 2001 establishing measures for the recovery of the stock of cod in the North Sea (ICES subarea IV) and associated conditions for the control of activities of fishing vessels
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  fisheries;  natural environment
 Date Published: nan

 Avis juridique important|32001R0259Commission Regulation (EC) No 259/2001 of 7 February 2001 establishing measures for the recovery of the stock of cod in the North Sea (ICES subarea IV) and associated conditions for the control of activities of fishing vessels Official Journal L 039 , 09/02/2001 P. 0007 - 0010Commission Regulation (EC) No 259/2001of 7 February 2001establishing measures for the recovery of the stock of cod in the North Sea (ICES subarea IV) and associated conditions for the control of activities of fishing vesselsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture(1), as last amended by Regulation (EC) No 1181/98(2), and in particular Article 15(1) thereof,Whereas:(1) In November 2000, the International Council for the Exploration of the Sea indicated that the stock of cod in the North Sea (ICES subarea IV) is at serious risk of collapse.(2) At the Council meeting of 14 and 15 December 2000, the Commission and the Council noted the urgent requirement to establish a recovery plan for cod in the North Sea.(3) Norway and the European Union are co-managers of the stock of cod in the North Sea and an Agreed Record indicating, inter alia, the management measures which should immediately be brought in to force was signed by the two Parties on 24 January 2001.(4) The immediate requirement is to allow as many cod as possible to spawn during the period mid-February to the end of April 2001.(5) Therefore, the establishment of an area closed to fishing in this period is urgently required in the appropriate geographical area of the North Sea.(6) However, fishing with gears appropriate for the capture of pelagic fish and sandeels in the North Sea creates no peril for the cod stock. Fisheries for these species within the closed area should, therefore, be permitted.(7) To confirm that fishing for pelagic fish and sandeels creates no peril for cod, observers should be placed on board vessels which fish for these species within the closed area.(8) To further ensure compliance with the required conditions for fishing by fishing vessels operating within or passing through the closed area, additional measures to control the activities of such fishing vessels are required,HAS ADOPTED THIS REGULATION:Article 11. Throughout the period 14 February to 30 April 2001 it shall be prohibited to conduct any fishing activity within those parts of ICES subarea IV situated outside the limit of 12 nautical miles calculated from the baselines of the coastal Member States and within the area comprising the following ICES statistical rectangles or parts thereof:50 E7(3), 50 E8(4), 50 E9, 50 F0, 50 F1, 50 F2(5)49 E6(6), 49 E7(7), 49 F1, 49 F248 E6, 48 F1, 48 F247 F1, 47 F2, 47 F3(8)46 F3(9)45 F3(10), 45 F4(11)44 F3, 44 F4(12), 44 F5(13)43 F4, 43 F5, 43 F6, 43 F7(14)42 F5, 42 F6, 42 F7(15)41 F5, 41 F6, 41 F7(16)40 F4, 40 F5, 40 F6, 40 F7(17)39 F4, 39 F5, 39 F6, 39 F7(18)38 F4, 38 F5, 38 F634 F3, 34 F433 F2, 33 F3, 33 F432 F1, 32 F2, 32 F3.For indicative purposes, a map of the abovementioned area is provided in the Annex.2. Paragraph 1 shall not apply to vessels which fish with:(a) purse seines or similar encircling gears; or(b) trawls provided that:(i) the mesh size of such trawls is less than 16 mm for fishing for sandeels or lies in the range 32 mm to 69 mm for fishing for pelagic fish;(ii) all such trawls retained on board are of only one of the permitted mesh size ranges;(iii) trawls of mesh size less than 16 mm are deployed only from 1 March 2001 and to the south of 59 ° 00' N.3. Whenever a vessel is operating under the conditions laid down in paragraph 2, it is prohibited to carry on board:- any trawl if purse seines or similar encircling gears are carried, or- any purse seine or similar encircling gear if trawls are carried, or- any other type of fishing gear if trawls or purse seines or any similar encircling gears are carried.4. Vessels operating under the conditions laid down in paragraph 2 shall be equipped with a functioning vessel monitoring system in conformity with conditions laid down in Article 3 of Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(19).Article 2Within the area and time period laid down in Article 1(1), any vessel is prohibited from immersing, partially or wholly, or otherwise deploying for any purpose any fishing gear which is not in conformity with the conditions laid down in Article 1(2).Article 31. The authorities of Member States shall ensure that, for the duration of at least 50 voyages, observers shall be on board Community fishing vessels flying their flag which operate under the conditions laid down in Article 1(2)(b).To this end, each Member State shall establish a sampling plan and transmit it to the Commission for approval.2. The observers shall record for each operation of the fishing gear, the mesh size of the trawl and the geographical location of the operation and shall implement an appropriately designed sampling procedure to estimate:(a) the total quantity by weight of pelagic fish, sandeels and all other marine organisms except cod caught by each operation of the fishing gear;(b) the total quantity by weight of cod caught by each operation of the fishing gear;(c) the length to the nearest centimetre below the absolute length of the cod caught by each operation of the fishing gear;(d) the total quantity of pelagic fish, sandeels and all other marine organisms except cod landed;(e) the total quantity of cod landed;(f) the length to the nearest centimetre below the absolute length of the cod landed.3. The master of a Community vessel designated to receive an observer on board shall make every reasonable effort to facilitate the arrival and departure of the observer and shall provide the observer with appropriate facilities for accommodation and work.Article 41. The authorities of Member States shall ensure that on at least 100 occasions, the landings of vessels which have operated under the conditions laid down in Article 1(2)(b) with no observer on board shall be sampled immediately after landing.To this end, each Member State shall establish a sampling plan and transmit it to the Commission for approval.2. The sampling shall be designed to provide estimates of:(a) the total quantity of pelagic fish, sandeels and all other marine organisms except cod landed;(b) the total quantity of cod landed;(c) the length to the nearest centimetre below the absolute length of the cod landed.Article 5Member States shall send to the Commission by 1 June at the latest, a comprehensive report of the activities and findings of the observers assigned to Community vessels flying their flag and of their sampling of landings.Article 61. Each Member State shall transmit to the Commission before 14 February 2001 a list of Community vessels flying their flag and registered in the Community authorised to engage in fishing activities within the area and time period referred to in Article 1(1). The list shall indicate, for each vessel, the internal fleet register number as attributed in conformity with Article 5 of Commission Regulation (EC) No 2090/98 of 30 September 1998 concerning the fishing vessel register of the Community(20). The Commission shall send the lists to the authorities responsible for controlling the provisions of the present regulation. Subsequent changes to the lists shall immediately be transmitted to the Commission which will immediately inform the responsible authorities.2. Masters of fishing vessels engaging in fishing activities under the conditions laid out in Article 1(2) shall transmit a report by fax, radio station, telex or telephone to:- the flag state, and- where appropriate, the coastal State responsible for monitoring activities in waters in which the fishing activity takes place.The report shall include:- the quantities in kilograms live-weight of each species of marine organisms retained on board immediately prior to each entry into the area,- the quantities in kilograms live-weight of each species of marine organisms caught in the area and retained on board immediately prior to each departure from the area,- name of the vessel,- code (entry "IN", exit "OUT"),- date, time, geographical location,- name of the master.Article 7The list of vessels notified by Norwegian authorities as authorised to engage in fishing activities within the area and during the time period defined in Article 1(1) shall be transmitted by the Commission to the Member States. The list shall contain the items listed in Article 13(2) of Council Regulation (EC) No 2848/2000 of 15 December 2000 fixing for 2001 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations of catch are required(21).Article 8This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall be applicable until 30 April 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 February 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 389, 31.12.1992, p. 1.(2) OJ L 164, 9.6.1998, p. 1.(3) South of a straight line between 60 ° 00' N, 04 ° 00' W and 61 ° 00' N, 01 ° 43' W.(4) South of a straight line between 60 ° 00' N, 04 ° 00' W and 61 ° 00' N, 01 ° 43' W.(5) South of a straight line between 61 ° 00' N, 02 ° 00' E and 60 ° 30' N, 03 ° 00' E.(6) South of a straight line between 60 ° 00' N, 04 ° 00' W and 61 ° 00' N, 01 ° 43' W.(7) South of a straight line between 60 ° 00' N, 04 ° 00' W and 61 ° 00' N, 01 ° 43' W.(8) West of a straight line between 59 ° 30' N, 03 ° 00' E and 59 ° 00' N, 03 ° 30' E.(9) West of 03 ° 30' E.(10) South of a straight line between 58 ° 30' N, 03 ° 30' E and 57 ° 30' N, 05 ° 30' E.(11) South of a straight line between 58 ° 30' N, 03 ° 30' E and 57 ° 30' N, 05 ° 30' E.(12) South of a straight line between 58 ° 30' N, 03 ° 30' E and 57 ° 30' N, 05 ° 30' E.(13) South of a straight line between 58 ° 30' N, 03 ° 30' E and 57 ° 30' N, 05 ° 30' E.(14) South of a straight line between 57 ° 27' N, 07 ° 00' E and 57 ° 27' N, 08 ° 00' E and north of a straight line between 57 ° 15' N, 08 ° 00' E and 57 ° 00' N, 07 ° 15' E.(15) West of 07 ° 15' E.(16) West of 07 ° 15' E.(17) West of 07 ° 15' E.(18) West of 07 ° 15' E.(19) OJ L 261, 20.10.1993, p. 1.(20) OJ L 266, 1.10.1998, p. 27.(21) OJ L 334, 30.12.2000, p. 1.ANNEXMap of the area referred to in Article 1(1)(for indicative purposes only)>PIC FILE= "L_2001039EN.001002.EPS">